DETAILED ACTION

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in reply to the remarks/arguments for Application 16/842,234 filed on 7 April 2020.
Claims 1-15 are currently pending and have been examined.

Information Disclosure Statement
The Information Disclosure Statements filed 7 April 2020 and 7 April 2020 have been considered. An initialed copy of the Form 1449 are enclosed herewith.

Claim Rejections - 35 USC §101

35 U.S.C. § 101 reads as follows: 

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites: A computer-implemented method for use in modifying account controls for an account associated with a user, based on a conditional state of the user, the method comprising: 

receiving, by a payment network computing device, status data for a user over a network from a communication device associated with the user, the status data indicative of a current sleeping state of the user based, at least in part, on movement data detected by the communication device; 

accessing, by the payment network computing device, at least one account control rule for an account associated with the user, the at least one account control rule based on a sleeping state of the user indicating the user is asleep, wherein the at least one account control rule indicates the account is disabled for at least one type of transaction; 

activating, by the payment network computing device, the at least one account control rule based on the current sleeping state of the user indicating the user is asleep, thereby suspending the account associated with the user with respect to purchases involving the at least one type of transaction; and 

then receiving, by the payment network computing device, an authorization request for a transaction to the account associated with the user; 

determining a type of the transaction is consistent with the at least one type of transaction; and 

based on the determined type of the transaction being consistent with the at least one type of transaction and the at least one account control rule, declining, by the payment network computing device, the transaction. 
The claim is directed to a method which is one of the statutory categories of invention involving steps which are nothing more than merely receiving or collecting data/information regarding the occurrence of a certain event associated with a user account, and applying a corresponding rule to control the user account.

The limitations as drafted, that, under its broadest reasonable interpretation, covers certain methods of organizing human activity – fundamental economic principles, practices or concepts (mitigating risk); following set of instructions, inasmuch as the claimed method as a whole is directed towards facilitating the automated implementation of control rules for a financial account based on the occurrence of certain state or event in an automated manner, involving steps which are nothing more than receiving or collecting data/information regarding the occurrence of a certain event associated with a user account, and applying a corresponding rule to control the user account, but for the recitation of generic computer components. Following rules or instructions to manage an account while mitigating risk falls within the certain methods of organizing human activity (mitigating risk) grouping of abstract ideas. Other than the mere nominal recitation of a generic computer device (i.e., computing device, communication device), nothing in the claim element precludes the steps from the organizing human interactions grouping. Other than the mere nominal recitation of a generic computer device (i.e., computing device, communication device), nothing in the claim element precludes the steps from the organizing human interactions grouping. Accordingly, for these reasons, the claim recites an abstract idea. 

The judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally apply the concept of facilitating the automated implementation of control rules for a financial account based on the occurrence of certain state or event in an automatic manner encompassing the steps of receiving or collecting data/information regarding the occurrence of a certain event associated with a user account, and applying a corresponding rule to control the user account using generic computer devices in an automated manner. The claim recites the additional element – using a computer device to perform the steps comprising: “receiving, by a payment network computing device, status data for a user over a network from a communication device associated with the user, the status data indicative of a current sleeping state of the user based, at least in part, on movement data detected by the communication device; . . . accessing, by the payment network computing device, at least one account control rule for an account associated with the user, the at least one account control rule based on a sleeping state of the user indicating the user is asleep, wherein the at least one account control rule indicates the account is disabled for at least one type of transaction; . . . activating, by the payment network computing device, the at least one account control rule based on the current sleeping state of the user indicating the user is asleep, thereby suspending the account associated with the user with respect to purchases involving the at least one type of transaction; . . . determining a type of the transaction is consistent with the at least one type of transaction; . . .”  However, the computer device is recited at a high-level of generality and is merely invoked as a tool (intermediary) to perform the steps recited such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Moreover, nothing in the steps involve effecting a transformation or reduction of a particular article to a different state or thing aside from the receiving and sending of data and/or information while also generally linking the use of the judicial exception to a particular technological environment or field of use. As such, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is therefore directed to an abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claim as a whole merely describes how to generally apply the concept of facilitating the automated implementation of control rules for a financial account based on the occurrence of certain state or event encompassing in an automated manner encompassing the steps of receiving or collecting data/information regarding the occurrence of a certain event associated with a user account, and applying a corresponding rule to control the user account using generic computer devices in an automated manner. The additional element of using the computer devices recited to perform the steps recited amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea (fails to apply the judicial exception in a meaningful way that provides an inventive concept so as to transform the claims into patent-eligible subject matter (see MPEP 2106.05(e), add nothing more than insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g)), merely indicate a field of use or technological environment in which to apply the judicial exception (see MPEP 2106.05(h)), or simply use a computer to apply the judicial exception (see MPEP 2106.05(a), 2106.05(f)). 

As discussed with respect to integration of the abstract idea into a practical application, the claim as a whole merely describes how to generally apply the concept comprising the steps of receiving or collecting data/information regarding the occurrence of a certain event associated with a user account, and applying a corresponding rule to control the user account using generic computer devices in an automated manner, which are akin to the computer functions of: i. receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); ii. performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); iii. electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); iv. storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93, recognized by the courts as amounting to mere instructions to implement an abstract idea on a generic computer or as insignificant extra-solution activity. If the additional element (or combination of elements) amounts to no more than mere instructions to apply the exception using a generic computer component, then this consideration does not favor eligibility. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea.

Independent claim 10 recites substantially the same limitations as claim 1 above and are ineligible for the same reasons. The subject matter of claim 11 corresponds to the subject matter of claim 1 in terms of a system (e.g., machine). Therefore the reasoning provided for claim 1 applies to claim 11 accordingly.

Dependent claims 2-9 and 11-15 add further details and contain limitations that narrow the scope of the invention. However, these details do not result in significantly more than the abstract idea itself. As explained in the December 16, 2014 Interim Eligibility Guidance from the USPTO (in reference to the BuySAFE, Inc. v. Google, Inc. decision), further narrowing the details of an abstract idea does not change the § 101 analysis since a more narrow abstract idea does not make it any less abstract. 

Viewed individually and in combination, these additional elements do not provide meaningful limitations to transform the abstract idea such that the claims amount to significantly more than the abstraction itself.

Accordingly, the present pending claims are not patent eligible and are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections – 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-15 are rejected under U.S.C. 103(a) as being unpatentable over Eaves, US 2007/0299774 (hereinafter “Eaves”), in view of O’Regan et al., US 2016/0132880 (hereinafter “O’Regan”).

Re Claim 1: O’Regan discloses a computer-implemented method for use in modifying account controls for an account associated with a user, based on a conditional state of the user, the method comprising: 

receiving, by a payment network computing device, status data for a user over a network from a communication device associated with the user, … (¶¶[0010, 0018])

Eaves doesn’t explicitly disclose:

… the status data indicative of a current sleeping state of the user based, at least in part, on movement data detected by the communication device;

O’Regan, however, makes this teaching in a related endeavor (¶[0021]: “In at least one embodiment of the method, the automatic authorization rule may be that the transaction has any one or more of the properties selected from the group of: … originates from a specific geographic location…”) – suggests movement for a user of a card. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching(s) of O’Regan to the invention of Eaves as described above for the motivation of determining whether to automatically authorize a transaction in association with a payment account in conjunction with an account holder’s preferences and/or objectives. In such manner, the risk of fraud may be mitigated. 
 
Eaves further discloses:

accessing, by the payment network computing device, at least one account control rule for an account associated with the user, … (¶¶[0020]: “”Transaction criteria are established by the cardholder/account holder for “card not present” transactions and are stored in advance in the authorizing system 100…”; [0028]: “… either close the account or have activity on the account suspended.”)

Eaves doesn’t explicitly disclose:

… the at least one account control rule based on a sleeping state of the user indicating the user is asleep, …

O’Regan, however, makes this teaching in a related endeavor (¶[0021]: “In at least one embodiment of the method, the automatic authorization rule may be that the transaction has any one or more of the properties selected from the group of: … originates from a specific geographic location…”) – suggests movement for a user of a card. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching(s) of O’Regan to the invention of Eaves as described above for the motivation of determining whether to automatically authorize a transaction in association with a payment account in conjunction with an account holder’s preferences and/or objectives. In such manner, the risk of fraud may be mitigated. 

Eaves further discloses:

… wherein the at least one account control rule indicates the account is disabled for at least one type of transaction; (¶¶[0020]: “”Transaction criteria are established by the cardholder/account holder for “card not present” transactions and are stored in advance in the authorizing system 100…”; [0028]: “… either close the account or have activity on the account suspended.”)

Eaves doesn’t explicitly disclose:

activating, by the payment network computing device, the at least one account control rule based on the current sleeping state of the user indicating the user is asleep, thereby suspending the account associated with the user with respect to purchases involving the at least one type of transaction; 

O’Regan, however, makes this teaching in a related endeavor (¶[0021]: “In at least one embodiment of the method, the automatic authorization rule may be that the transaction has any one or more of the properties selected from the group of: … originates from a specific geographic location…”) – suggests movement for a user of a card. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching(s) of O’Regan to the invention of Eaves as described above for the motivation of determining whether to automatically authorize a transaction in association with a payment account in conjunction with an account holder’s preferences and/or objectives. In such manner, the risk of fraud may be mitigated. 

Eaves further discloses:

then receiving, by the payment network computing device, an authorization request for a transaction to the account associated with the user; (¶[0010]: “the authorizing system includes a database storing authorizing data representing authorization criteria collected in advance from the account holder … and a processor for receiving the authorizing data from the terminal, for accessing the authorizing data from the database, and for applying the authorizing data to the transaction data to determine if the transaction is to be authorized.”)

determining a type of the transaction is consistent with the at least one type of transaction; (¶[0017]: “invention has applicability to other kinds of presentation instruments … or devices that may bear account data.”) 

based on the determined type of the transaction being consistent with the at least one type of transaction and the at least one account control rule, declining, by the payment network computing device, the transaction. (¶[0018]: “authorization system checks the associated “card not present” criteria to determine whether the transaction is consistent with the criteria. If the purchaser is attempting to purchase goods and/or services inconsistent with or outside the limits of the criteria, the transaction may be denied.”)
Re Claim 2: Eaves in view of O’Regan discloses the computer-implemented method of claim 1. Eaves further discloses:

wherein activating the at least one account control rule includes instructing, by the payment network computing device, another computing device to suspend the account associated with the user with respect to purchases involving the at least one type of transaction. (¶[0018]: “authorization system checks the associated “card not present” criteria to determine whether the transaction is consistent with the criteria. If the purchaser is attempting to purchase goods and/or services inconsistent with or outside the limits of the criteria, the transaction may be denied.”)
Re Claim 3: Eaves in view of O’Regan discloses the computer-implemented method of claim 2. Eaves doesn’t explicitly disclose:

wherein the another computing device is associated with an issuer of the account. 

O’Regan, however, makes this teaching in a related endeavor (¶[0077]: “”user’s financial institution is typically referred to as an “issuer”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching(s) of O’Regan to the invention of Eaves as described above for the motivation of determining whether to automatically authorize a transaction in association with a payment account in conjunction with an account holder’s preferences and/or objectives. In such manner, the risk of fraud may be mitigated. 

Re Claim 4: Eaves in view of O’Regan discloses the computer-implemented method of claim 1. Eaves doesn’t explicitly disclose:

wherein the communication device includes at least one accelerometer by which the movement data is determined. 
O’Regan, however, makes this teaching in a related endeavor (¶[0021]: “In at least one embodiment of the method, the automatic authorization rule may be that the transaction has any one or more of the properties selected from the group of: … originates from a specific geographic location…”; ¶[0032]: “a comparing component …”) – suggests movement for a user of a card. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching(s) of O’Regan to the invention of Eaves as described above for the motivation of determining whether to automatically authorize a transaction in association with a payment account in conjunction with an account holder’s preferences and/or objectives. In such manner, the risk of fraud may be mitigated. 

Re Claim 5: 5. Eaves in view of O’Regan discloses the computer-implemented method of claim 1. Eaves  

wherein the communication device is associated with at least one heart rate sensor configured to monitor a heart rate of the user; and 

wherein the current sleeping state of the user is further based on heart rate data for the user obtained from the at least one heart rate sensor. 
O’Regan, however, makes this teaching in a related endeavor (¶[0021]: “In at least one embodiment of the method, the automatic authorization rule may be that the transaction has any one or more of the properties selected from the group of: … originates from a specific geographic location…”; ¶[0032]: “a comparing component …”) – suggests movement for a user of a card. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching(s) of O’Regan to the invention of Eaves as described above for the motivation of determining whether to automatically authorize a transaction in association with a payment account in conjunction with an account holder’s preferences and/or objectives. In such manner, the risk of fraud may be mitigated. 

Re Claim 6: Eaves in view of O’Regan discloses the computer-implemented method of claim 1. Eaves doesn’t explicitly disclose:

wherein the status data further includes data relating to at least one of a respiratory rate and/or a temperature. 
O’Regan, however, makes this teaching in a related endeavor (¶[0072]: “…the automatic authorization rule sets conditions whereunder transaction will be automatically authorized … ¶[003]: “the input required rule sets conditions whereunder user inpu is required to authorize the transaction”) – suggests movement for a user of a card. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching(s) of O’Regan to the invention of Eaves as described above for the motivation of determining whether to automatically authorize a transaction in association with a payment account in conjunction with an account holder’s preferences and/or objectives. In such manner, the risk of fraud may be mitigated. 

Re Claim 7: Eaves in view of O’Regan discloses the computer-implemented method of claim 1. Eaves doesn’t explicitly disclose:

analyzing, by the payment network computing device, the received status data to determine the current sleeping state of the user. 
O’Regan, however, makes this teaching in a related endeavor (¶[0094]: “… properties of the transaction will be received and analyzed by the mobile device at the time of receiving (601) the authorization request so as to follow the applicable rule or rules”) – suggests movement for a user of a card. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching(s) of O’Regan to the invention of Eaves as described above for the motivation of determining whether to automatically authorize a transaction in association with a payment account in conjunction with an account holder’s preferences and/or objectives. In such manner, the risk of fraud may be mitigated. 

Re Claim 8: Eaves in view of O’Regan discloses the computer-implemented method of claim 7. Eaves further discloses:

wherein analyzing the received status data includes comparing the received status data to at least one threshold defined in the at least one account control rule, to determine the current sleeping state of the user. (¶[0022]: “when data reflecting specific transactions are provided by external devices for authorization, it passes through communications system 214 for comparison within authorization system 100 to stored criteria data, also under the control of the processor 202.”)
Re Claim 9: Eaves in view of O’Regan discloses the computer-implemented method of claim 1. Eaves further discloses:

wherein receiving the status data from the communication device includes receiving the status data from a wearable device via at least one of: the communication device, a web-based monitoring application associated with the wearable device, and/or a web-based monitoring application associated with the communication device. (¶[0021]: “authorization system 100 is shown comprised of hardware elements that are electrically coupled via bus 212, including a processor … storage devices … communications system 214 …”)
Re Claim 10: Claim 10, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 1. Accordingly, claim 10 is rejected in the same or substantially the same manner as claim 1.

Re Claim 11:  Claim 11, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 2. Accordingly, claim 11 is rejected in the same or substantially the same manner as claim 2.

Re Claim 12:  Claim 12, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 2. Accordingly, claim 12 is rejected in the same or substantially the same manner as claim 2.

Re Claim 13: Claim 13, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 5. Accordingly, claim 13 is rejected in the same or substantially the same manner as claim 5.

Re Claim 14: Claim 14, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 7. Accordingly, claim 14 is rejected in the same or substantially the same manner as claim 7.

Re Claim 15: Claim 15, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 9. Accordingly, claim 15 is rejected in the same or substantially the same manner as claim 9.


Conclusion

Claims 1-15 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Clifford Madamba whose telephone number is 571-270-1239. The examiner can normally be reached on Mon-Thu 7:30-5:00 EST Alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached at 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CLIFFORD B MADAMBA/Primary Examiner, Art Unit 3692